Citation Nr: 0843430	
Decision Date: 12/17/08    Archive Date: 12/23/08

DOCKET NO.  06-11 020	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for coronary artery 
disease as secondary to service-connected diabetes mellitus.

2.  Entitlement to service connection for hypertension as 
secondary to service-connected diabetes mellitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

T. L. Reynolds, Counsel


INTRODUCTION

The veteran served on active duty from February 1969 to March 
1971.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a January 2005 decision of the Jackson, 
Mississippi, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  Thereafter, jurisdiction over the 
veteran's case was transferred to the Nashville, Tennessee 
RO.  

In July 2006, the veteran was afforded a hearing before a 
Decision Review Officer (DRO) at the RO.  A transcript of the 
hearing is of record.

The issue of entitlement to service connection for 
hypertension as secondary to service-connected diabetes 
mellitus is addressed in the REMAND that follows the order 
section of this decision.


FINDING OF FACT

The veteran's coronary artery disease is etiologically 
related to his service-connected diabetes mellitus.


CONCLUSION OF LAW

Coronary artery disease is proximately due to or the result 
of service-connected disability.  38 U.S.C.A. § 5107(b) (West 
2002); 38 C.F.R. § 3.310(a) (2006).



REASONS AND BASES FOR FINDING AND CONCLUSION

As a preliminary matter, the Board notes that the veteran has 
been provided all required notice, to include notice 
pertaining to the disability-rating and effective-date 
elements of his claim.  In addition, the evidence currently 
of record is sufficient to substantiate his claim.  
Therefore, no further development is required under 38 
U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2007) or 38 C.F.R. 
§ 3.159 (2008).

Legal Criteria

Service connection may be granted for disability which is 
proximately due to or the result of service-connected 
disability.  38 C.F.R. § 3.310(a) (2006).  Additional 
disability resulting from the aggravation of a nonservice-
connected disability by a service-connected disability is 
also compensable under 38 C.F.R. § 3.310(a).  Allen v. Brown, 
7 Vet. App. 439, 448 (1995) (en banc).

During the pendency of this claim, 38 C.F.R. § 3.310 was 
amended, effective October 10, 2006.  The amendments to this 
section are not liberalizing.  Therefore, the Board will 
apply the former version of the regulation.

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see 
also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.



Analysis

As an initial matter, the Board observes that the veteran 
does not contend, nor does the record on appeal demonstrate, 
that service connection is warranted for his coronary artery 
disease on a direct or presumptive basis.  He does contend 
that service connection is warranted for coronary artery 
disease because it was caused or aggravated by his service-
connected diabetes mellitus.

Service connection is in effect for diabetes mellitus, and 
the record contains diagnoses of coronary artery disease.  
The Board's determination in this matter thus turns on 
whether the medical evidence relates the coronary artery 
disease to the service-connected diabetes mellitus.  

In December 2006 the veteran was afforded a VA examination.  
The examiner noted that he reviewed the veteran's claims 
folder as well as reports submitted via fax from his primary 
care provider.  The examiner opined that the veteran's 
coronary artery disease was at least as likely as not related 
to his diabetes mellitus.  The record contains no medical 
opinion against the claim.  Accordingly, entitlement to 
service connection for coronary artery disease on a secondary 
basis is in order.


ORDER

Service connection for coronary artery disease as secondary 
to service-connected diabetes mellitus is granted.


REMAND

During the veteran's July 2006 hearing he testified that he 
had been treated since 1999 by Dr. Simpson.  The RO requested 
all treatment records from Dr. Simpson pertaining to the 
veteran's coronary artery disease and hypertension.  Dr. 
Simpson provided treatment records dated from 2000 to the 
present and in a March 2006 statement she noted that her 
earliest records indicated a diagnosis of hypertension in 
April 2000.  The RO should contact the veteran and ask him to 
provide all treatment records prior to April 2000 which 
reflect treatment for hypertension. 

The veteran contends that service connection is warranted for 
hypertension because it developed secondary to his service-
connected diabetes mellitus.  In pertinent part, the RO has 
denied the claim on the basis that hypertension existed prior 
to diabetes mellitus so it could not have been caused by 
diabetes mellitus.  The Court has ruled that if a nonservice-
connected disorder is aggravated by a service-connected 
disorder, the veteran is entitled to compensation for the 
degree of increased disability (but only that degree) over 
and above the degree of disability existing in the absence of 
the aggravation.  See Allen v. Brown, 7 Vet. App. 439, 448-49 
(1995).  Thus, the existence of hypertension before diabetes 
mellitus does not preclude a grant of secondary service 
connection.

Although the record reflects that the presence of 
hypertension was confirmed on a VA examination in December 
2006, the examiner failed to provide an opinion concerning 
its etiology.  In the Board's opinion, the medical evidence 
currently of record is not sufficient to decide this claim 
and there is a reasonable possibility that such an opinion 
would substantiate the claim.  Therefore, VA has an 
obligation to obtain the opinion.  See 38 C.F.R. § 3.159 (c).

Accordingly, this case is REMANDED to the RO or the Appeals 
Management Center (AMC), in Washington, D.C., for the 
following actions:

1.  The RO or the AMC should contact 
the veteran and ask that he provide all 
treatment records dated prior to April 
2000 which reflect treatment for 
hypertension.

2.  The veteran should be afforded an 
examination by a physician with 
appropriate expertise to determine the 
nature and etiology of any current 
hypertension.  The claims folders must 
be made available to and reviewed by 
the examiner.

With respect to the veteran's 
hypertension, the examiner should 
provide an opinion as to whether there 
is a 50 percent or better probability 
that the disorder was caused or 
chronically worsened by the service-
connected diabetes.  The rationale for 
all opinions expressed must also be 
provided.

3.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted.

4.  Then, the RO or the AMC should 
readjudicate the issue remaining on 
appeal.  If the benefit sought on 
appeal is not granted to the veteran's 
satisfaction, he and his representative 
should be provided a supplemental 
statement of the case and an 
appropriate period of time for 
response.  The case should then be 
returned to the Board for further 
consideration, if otherwise in order.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.

No action is required of the appellant until he is otherwise 
notified but he has the right to submit additional evidence 
and argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


							(CONTINUED ON NEXT PAGE)





of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
Shane A. Durkin 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


